Citation Nr: 0336347	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-09 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an effective date earlier than May 2000, 
for an award of Dependency Indemnity Compensation (DIC) 
benefits.  

2.  Whether a timely substantive appeal was filed with 
respect to the July 1998 rating action that denied 
entitlement to DIC benefits.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran had active service from October 1967 until May 
1969 and died on June [redacted], 1998.  The appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from various decisions 
entered by the  Department of Veterans Affairs (VA), Regional 
Office (RO) in Muskogee, Oklahoma.  In connection with this 
appeal, the appellant appeared at a hearing conducted by the 
undersigned in July 2003.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, the appellant has not received a VCAA 
notice letter apprising her of the type of evidence necessary 
to substantiate her claim of entitlement to an earlier 
effective date for an award of DIC benefits.  Such notice is 
required in order to satisfy the VCAA.  Moreover, such notice 
must inform her of VA's development activity, in compliance 
with Quartuccio.  

In addition, the record does not reflect that the statement 
of the case provided to the appellant in the context of this 
appeal (dated in January 2002) includes the applicable legal 
criteria for establishing the effective date for the award of 
the benefit sought in this case.  The law requires that the 
statement of the case include a citation to pertinent laws 
and regulations and a discussion of how such laws and 
regulations affected the RO's decision.  38 U.S.C.A. § 7105.  
Failing to include the necessary citations and discussion 
prevents the appellant from presenting her case in a complete 
and fair manner.  It will be necessary to correct this before 
a final determination can be entered.  

Furthermore, it appears the appellant has submitted a notice 
of disagreement with an inextricably intertwined issue, for 
which she has not received any statement of the case.  For 
this reason too, it will be necessary to have additional 
development undertaken.  In this regard, it is observed that 
on July 13, 1998, the appellant applied for DIC benefits.  
That request was denied in a rating decision dated July 21, 
1998.  The appellant disagreed with that determination and 
submitted a notice of disagreement in February 1999.  A 
statement of the case was issued in November 1999.  The 
appellant submitted a substantive appeal in July 2000.  
However, in an August 2000 letter, the RO informed her that 
the substantive appeal was untimely.  The effect of that 
determination was to render the July 1998 rating decision 
final.  The appellant then, however, filed a notice of 
disagreement as to the timeliness issue, which was received 
by the RO on October 19, 2000.  She has not received a 
statement of the case as to this question of timeliness.  

In most circumstances, the subsequent award of DIC benefits 
would render moot the issue of timeliness as to submission of 
the substantive appeal.  However, the present case involves a 
challenge of the effective date for such benefits set by the 
RO, and that award is dependent upon when the claim for that 
benefit awarded may be considered to have been received.  If 
it were determined that the substantive appeal was timely, it 
could be concluded that the DIC benefits ultimately awarded 
arose from the original July 1998 claim.  

Under the circumstances described above, this case is 
remanded for the following:  

1.  Consistent with the VCAA, inform the appellant 
of the types of evidence necessary to substantiate 
her earlier effective date claim and the matter 
concerning timeliness claims.  The appellant should 
further be apprised as to the division of 
responsibilities between VA and a claimant in 
developing a claim.  

2.  Provide the appellant and her representative a 
statement of the case as to the issue of the 
timeliness of her substantive appeal for service 
connection for the cause of the veteran's death.  
The appellant should be informed that she must file 
a timely and adequate substantive appeal in order 
to perfect an appeal of this issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If 
a timely substantive appeal is not filed, the claim 
should not be certified to the Board.  If one is 
filed, subject to current appellate procedures, the 
case should be returned to the Board for further 
appellate consideration, if appropriate.

3.  In the event additional evidence is received 
from the appellant in response to actions taken 
above, the relevant claim should be re-adjudicated.  
For any claim at issue remaining denied, a 
supplemental statement of the case should be issued 
which should include citation to pertinent law and 
regulations, including as appropriate those 
pertaining to the assignment of effective dates for 
awards of DIC, 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Thereafter, the case should be returned 
to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


